     Case 2:17-cr-00354-APG-EJY Document 116 Filed 04/21/21 Page 1 of 3




1
     WILLIAM H. BROWN (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Suite 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Email: WBrown@BrownMishler.com
5    Attorney for Defendant
     Phyllis McAlister
6

7                         UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
8

9     UNITED STATES OF AMERCIA,                      2:17-cr-00354-APG-EJY
10
                         Plaintiff,              STIPULATION TO CONTINUE
11    vs.                                              SENTENCING
12
      PHYLLIS MCALISTER,                                 (First Request)
13

14                       Defendant.

15

16
            IT IS HEREBY STIPULATED AND AGREED, by and between
17

18   Christopher Chiou, Acting United States Attorney, and Christopher Lin,
19
     Assistant United States Attorney, counsel for the United States of America,
20
     and William H. Brown, Esq., of BROWN MISHLER, PLLC, counsel for
21

22   defendant Phyllis McAlister, that the sentencing hearing currently scheduled
23
     for June 2, 2021, at 10:30 a.m., be vacated and continued sixty (60) days to
24

25
     August 2, 2021, or alternatively to a subsequent date and time convenient to

26   the Court.
27
            This Stipulation is entered for the following reasons:
28




                                             1
     Case 2:17-cr-00354-APG-EJY Document 116 Filed 04/21/21 Page 2 of 3




1
           1.    The defense seeks, and the requested continuance will allow,

2    additional time to prepare for sentencing.
3
           2.    Defendant is out of custody and does not object to the need to
4

5    continue sentencing.
6
           3.    The government agrees to the requested continuance.
7
           4.    This continuance is not sought for purposes of delay, but for the
8

9    reasons stated.
10
           This is the first request for a continuance of sentencing.
11

12
           Date: April 21, 2021

13    Counsel for PHYLLIS MCALISTER             CHRISTOPHER CHIOU
14                                              Acting United States Attorney

15    /s/ William Brown                         /s/ Christopher Lin
16    WILLIAM H. BROWN                          CHRISTOPHER LIN
      BROWN MISHLER, PLLC                       Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26

27

28




                                            2
     Case 2:17-cr-00354-APG-EJY Document 116 Filed 04/21/21 Page 3 of 3




1
     WILLIAM H. BROWN (7623)
2    BROWN MISHLER, PLLC
3    911 N. Buffalo Dr., Suite 202
     Las Vegas, Nevada 89128
4
     Tel: (702) 816-2200
5    Email: WBrown@BrownMishler.com
     Attorney for Defendant
6
     Phyllis McAlister
7
                         UNITED STATES DISTRICT COURT
8
                              DISTRICT OF NEVADA
9
      UNITED STATES OF AMERCIA,                    2:17-cr-00354-APG-EJY
10

11                      Plaintiff,                 ORDER CONTINUING
12
      vs.                                           SENTENCING DATE

13    PHYLLIS MCALISTER,
14
                        Defendant.
15

16

17

18
            Based on the pending stipulation of counsel, and good cause appearing

19   therefore, the Court hereby vacates the current sentencing date of June 2,
20
     2021, at 10:30 a.m., and continues the date sixty (60) days, such that the new
21

22   sentencing date shall be August 5, 2021 at 10:00 a.m. in Courtroom 6C.
23

24          DATED this 21st day of April, 2021.
25

26                                   UNITED STATES DISTRICT JUDGE
27

28




                                           3
